■Pee Curiam,
There was no error in refusing to enter judgment against •the defendant for want of a sufficient affidavit of defence.
In his statement of claim, plaintiff alleges that the assessments, which he seeks to collect, were levied for the purpose ■of paying the death losses of certain specified horses. In substance, the affidavit of defence denies the existence of any such indebtedness, and avers that at the time said assessments were made there was no such indebtedness by the company, nor is there now, and that the very claims for which said assessments were made have been paid. Assuming, as we must for the purposes of this case, that these averments are true, they con■stitute a substantial traverse of the plaintiff’s claim as presented ■in his statement.
Judgment affirmed.